Citation Nr: 1046287	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-24 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), based on a reopened claim therefor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 
1971.  


This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2008, at which time it was remanded to 
the VARO in Boise, Idaho, through the VA's Appeals Management 
Center (AMC) in Washington, DC, so that attempts to verify the 
Veteran's stressors could be undertaken and, if so verified, to 
permit the Veteran to undergo a VA examination.  Following the 
AMC's attempts to complete the requested actions, the case has 
since been returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On remand, the AMC verified the occurrence of one of the 
stressors claimed by the Veteran to have led to the onset of his 
PTSD, and pursuant to the Board's directives, arrangement were 
made by the AMC and the local VA Medical Center to schedule and 
conduct a VA examination.  The record reflects that a VA 
examination request was initiated on May 6, 2009.  Such 
examination was thereafter scheduled to occur on May 19, 2009, 
but it was cancelled by the Veteran according to a VA Appointment 
Profile of record.  A handwritten annotation to that profile 
indicates the following:

Veteran cancelled his appt.  We did not have any 
available slots.  Please submit new 2507  

Another request for a VA examination was initiated on June 19, 
2009, by the AMC and the Veteran was advised of this fact by a 
letter of the same date from the AMC to him.  On the same date, 
there was printed an undated statement on the computerized system 
known titled VISTA.SALT-LAKE.MED.VA.GOV indicating the following: 

Veteran cannot come at this time.  He broke his leg 
and is unable to come at this time.  We will notify 
AMC when he is able to report.  Thanks.

Next shown by the record is correspondence, dated June 25, 2009, 
from the VA Medical Center advising the Veteran to report for a 
VA examination on July 21, 2009, at the VA Medical Center in Salt 
Lake City, Utah.  This is followed by an entry from the 
aforementioned Medical Center indicating that the Veteran failed 
to report for his VA examination and issuance by the AMC of a 
supplemental statement of the case in September 2009 denying the 
Veteran's reopened claim for service connection for PTSD on the 
basis of his failure to report for a VA examination under 
38 C.F.R. § 3.655 (2010) and the absence of a confirmed PTSD 
diagnosis.  

Ambiguity exists as to the sequence of events surrounding the 
scheduling and attempts to conduct the VA examinations scheduled 
to occur in May and July 2009.  There is evidence that the 
Veteran himself cancelled the May 2009 examination, but the 
VAMC's handwritten notation as to the unavailability of 
appointment slots is confusing, and it is also confusing that on 
the very same date that another VA examination request was 
initiated by the AMC, there is an indication in the record that 
the Veteran had broken his leg and would be unable to appear for 
an examination.  It is unclear whether the May 2009 examination 
or the July 2009 examination, or both, were precluded by the 
broken leg.  As the circumstances surrounding the broken leg are 
unknown, it cannot reasonably be held based on the available 
evidence whether the Veteran was physically able to travel by car 
or other mode from his home in Pocatello, Idaho, to Salt Lake 
City, Utah, in order to report for the scheduled July 2009 
examination, there having been no further documented 
communications between him and VA personnel.  

In view of the inconsistencies noted above, and in an effort to 
afford the Veteran every reasonable consideration in connection 
with his reopened claim for service connection for PTSD, given 
that the AMC has conceded the existence of at least one PTSD 
stressor, it is advisable to attempt to afford the Veteran a VA 
PTSD examination and to ensure that he is made aware of the 
adverse consequences involving a failure to report for a 
scheduled examination in connection with a reopened claim for 
service connection.  

It, too, is noted that the Total Appointment Profile referenced 
above indicates that in person or telephone neuropsychiatric 
consultations with VA health care providers occurred in March and 
April 2009, records of which are not on file, but deemed to be.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Efforts to obtain 
any pertinent records of VA treatment, not already on file, are 
also necessary on remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any pertinent records of VA 
treatment, not already on file, which were 
compiled at VA facilities since 2003, 
including but not limited to records of 
treatment compiled at Idaho VA facilities 
in March and April 2009.  

2.  Thereafter, afford the Veteran a VA 
psychological or psychiatric examination in 
order to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to any verified 
inservice stressor.  Advise the Veteran in 
writing of the necessity of appearing for 
such examination and potential adverse 
consequences under 38 C.F.R. § 3.655(b) 
(2010) of failing to report for that 
examination without good cause.  Inform the 
VA examiner of the verified inservice 
stressor(s) and forward the claims folder 
to that examiner for his/her review.  The 
VA examiner should then undertake a review 
of the Veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation and any tests 
deemed as necessary.

The examiner should then offer an opinion 
addressing the following questions:

(a)  Does the Veteran meet the diagnostic 
criteria for PTSD, as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)?

(b)  If the answer to (a) is in the 
affirmative, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's PTSD is 
causally linked to any verified inservice 
stressor(s)?

The clinician is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended onset date or causal 
relationship; less likely weighs against 
the claim.

The clinician is requested to answer the 
question posed with use of the as likely, 
more likely or less likely language.  The 
clinician is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report and if any 
requested opinion cannot be provided 
without resort to speculation that fact and 
the reasons why that is the case should be 
fully set forth within the examination 
report.

3.  Lastly, readjudicate the Veteran's 
reopened claim for service connection for 
PTSD, considering all of the pertinent 
evidence and all governing legal authority, 
to include as applicable 38 C.F.R. 
§ 3.655(b) (2010).  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded a reasonable period for a 
response, before the record is returned to 
the Board for further review.

The appellant need take no action until otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The 
purpose of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of the 
claim in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


